Citation Nr: 0716645	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  98-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 6, 
1951 to February 21, 1951.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's asthma 
preexisted active service.

2.  The evidence of record demonstrates that the veteran's 
asthma was not aggravated by active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for asthma, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, December 2004, June 2005, November 2005, 
March 2006, and July 2006 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the letters did 
not notify the veteran of the assignment of effective dates 
or disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection for asthma.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are considered as noted.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Here, the veteran's October 1950 service entrance examination 
specifically noted the veteran's asthma.  The Board thus 
concludes the presumption of sound condition does not apply 
and the remaining issue is whether the veteran's asthma was 
aggravated during service.

The veteran's October 1950 service entrance examination noted 
asthma.  The examiner noted that the veteran's last attack of 
asthma was at age 21 and that he was under the care of a 
private physician.  An October 1950 notation indicated the 
veteran's status was undetermined for asthmatic attacks.  A 
November 1950 notation indicated that no evidence was 
presented regarding past asthmatic attacks and the veteran 
was accepted for service.  In the service entrance report of 
medical history, the veteran reported asthma.  February 7, 
1951 service records noted the veteran was admitted for 
asthma.  He reported that he had an asthma attack the 
previous night. The veteran reported a 7 year history of 
asthma for which he was being treated prior to induction.  
There was bilateral wheezing with musical rales of the lungs.  
He was recommended for discharge.  

A February 1986 private medical record noted the veteran was 
admitted for acute asthma and chronic obstructive pulmonary 
disease (COPD).  He was hospitalized for three days.  The 
veteran reported a history of mild asthma and a 2-day history 
of shortness of breath.  A chest x-ray showed COPD.  An 
August 1990 private record noted the veteran was hospitalized 
for 6 days for, among other things, asthma.  The veteran 
reported that he had been hospitalized three times since the 
age of 14 but have never been intubated or had pneumonia.  He 
took various medications to control his asthma.  Upon 
examination there were diffuse inspiratory and expiratory 
wheezes of the lungs, most prominent at the bases.  

In a March 1993 VA medical record, the veteran reported 
recurrent attacks of bronchial asthma.  

April 1993 private medical records noted a prior medical 
history of asthma.  The veteran reported that the asthma had 
been worse in the last 2 years. 

In an August 1993 VA medical record, the veteran requested a 
nebulizer to avoid emergency room visits during acute 
episodes.  Examination showed bilateral wheezing and ronchi.  
The assessment was COPD and asthma, stable.  In a September 
1993 VA record, the assessment was bronchial asthma since 
1950.  

In an October 1993 private record, the veteran reported 
difficulty breathing.  His inhaler was not providing relief.  
Upon examination, there were bilateral rales and wheezing.  

A December 1993 VA medical record indicated the veteran 
reported shortness of breath and recently increased dyspnea.  
Examination revealed diffuse inspiratory and expiratory 
wheezing.  The assessment was asthma. 

In February 1994 private medical records, the veteran 
complained of difficulty breathing, shortness of breath, 
wheezing, and diaphoresis.  The veteran reported asthma since 
the age of 14.  Upon examination, there was inspiratory and 
expiratory wheezing and expiratory prolongation.  A lung x-
ray impression was no acute cardiopulmonary disease.  The 
diagnosis was acute exacerbation of asthma.  The veteran was 
hospitalized for three days and showed continued improvement.  
The discharge diagnoses were respiratory failure and acute 
bronchospasm.  

January 1996 private medical records indicated the veteran 
reported chest pain and shortness of breath.  A prior medical 
history of asthma was noted.  April 1996 private records 
indicated the veteran had bronchial asthma and was taking 
Ventolin inhalator therapy.  The veteran reported that he 
tried to run 4 to 5 miles per day because he thought that 
this improved his asthma.  In June 1996 private records, the 
veteran complained of asthma.  The veteran reported that he 
ran 5 miles per day and took multiple medications to control 
his asthma.  The impression was bronchial asthma, stable.  In 
September 1996 private records, the impression was bronchial 
asthma, stable.  In December 1996 private records, the 
impression was bronchial asthma, stable.  There had been no 
acute attacks since the previous visit.  

December 2001 VA record the veteran reported wheezes and 
shortness of breath.  Examination revealed clear lungs 
without wheezing.  The assessment was upper respiratory 
infection bronchitis, with asthma.  

A November 2002 private physician statement noted COPD.  The 
physician noted that exposure to chemicals or cold air 
exacerbated the veteran's condition.  In a December 2002 
private medical record, it was noted that the veteran's 
asthma was treated with medication.  Examination showed no 
hemoptysis, chronic cough, or pleuritic pain.  The lungs were 
clear to auscultation with no rales or dullness.  A chest x-
ray showed left lower lobe slight atelectasis.  In an October 
2004 statement, a private physician stated the veteran had 
several obstructive airway disorders and advised the veteran 
to avoid chemicals exposure to prevent further deterioration.  

At the October 2004 Board hearing, the veteran reported that 
he had difficulty breathing when he was 14 or 15 years old, 
but then not again until he went into service.  Post-service 
discharge, the veteran used inhalers and breathing machines.

In an October 2004 statement, the veteran asserted that he 
developed difficulty breathing while in the army camp 
barracks.  The veteran asserted that the examining physician 
at the camp told him the asthma was acting up and that he 
should be discharged.  Afterwards, the veteran remained at 
the camp for 4 weeks before he could appear in front of the 
medical board.  The veteran asserted that during that time, 
his asthma became worse due to the chemicals or some other 
substance in the barracks.  In a November 2004 statement, the 
veteran asserted that his inservice asthma condition was 
brought on by inservice exposure to chemical agent or other 
substance, and that since that time, he has had serious 
breathing conditions.  

In a January 2005 statement, the veteran asserted that after 
service discharge his condition worsened due to the 
irreversible damage done in the Army.  He also stated that he 
currently took many asthma medications such as ventolin, 
advair, and prednisone and used a nebulizer.  In an August 
2005 statement, the veteran asserted that his asthma was 
first noticed when he was about 14 years old and that he had 
no problems for years, until he was drafted into the army.  
The first day he entered camp, he had a terrible bout with 
asthma and each day it worsened.  A few weeks later his 
condition worsened.  The veteran stated that he had to wait 
for the medical board to give him an honorable discharge.

In an October 2006 VA record, the veteran requested an anti-
asthmatic inhaler.  Examination revealed clear lungs without 
wheezing, rales, or rhonchi.  The assessment was asthma by 
history.  

A November 2006 VA respiratory disorders examination was 
conducted.  The veteran reported asthma problems when he was 
14 years old but then no asthmatic spells until he joined the 
Army.  The veteran asserted that the asthmatic attack was due 
to exposure to chemicals.  He stated that after he was 
released from the Army, he had asthmatic episodes a couple of 
months afterward and continued to have episodes on and off 
every couple of months.  He reported multiple 
hospitalizations for asthma, but denied any history of 
intubation or intensive care unit admission.  The veteran 
reported current shortness of breath most of the time.  He 
reported a recent asthma attack where he was treated for 
pneumonia and asthma.  The veteran reported taking Advair and 
Albuterol.  He denied fevers, hemoptysis, and daytime 
hypersomnolence, but reported night sweats.  Upon 
examination, the veteran was not in respiratory distress.  
There was wheezing and rales at the lung bases bilaterally, 
poor respiratory effort, and expiratory wheezing at the 
bases.  Spirometry testing revealed severe obstructive airway 
disease.  The diagnosis was asthma.  The examiner noted that 
the claims file showed that the veteran's asthma was being 
treated by private physicians prior to induction and opined 
that the veteran's asthma was not aggravated beyond the 
natural progression of the disease during service.  

The Board finds that the competent evidence of record does 
not support a finding of aggravation of the veteran's pre-
existing asthma.  The veteran asserts that his asthma was 
aggravated by service due to chemicals or other agents that 
were in his Army barracks.  Although the veteran's testimony 
is competent evidence regarding the presence and severity of 
asthma symptoms, it is not competent evidence to establish 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent 
evidence to establish pain or symptoms, but not establish a 
medical opinion).  The medical evidence of record shows that 
the veteran had an asthma attack during his 15 days in 
service.  But the evidence of record does not show treatment 
for asthma again until 1986, over 30 years after service 
discharge. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that that the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against aggravation of a pre-
existing condition by military service).  In addition, a VA 
examiner, upon a review of the claims file, opined that the 
veteran's asthma was not aggravated beyond the natural 
progression of the disease by active service.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
such an expert).  Accordingly, service connection for asthma 
is not warranted because the veteran's asthma was not 
aggravated by active service.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asthma is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


